Curia, per

O’Neall, J.
The point made in this case was decided by the Constitutional Court, at Columbia, Fall Term, 1818, in the case against Súber, and has ever since been regarded as settled. If, however, it was open for argument, it is plain that under the words of the Act, any trading with a slave, without'a permit from his owner or employer, in buying or selling, for cash or on credit, for much or for little is an indictable offence.
The motion is dismissed.
The whole Court concurred.

 11 Stat., 38, § 63. An.